178 F.2d 403
In the Matter of the Petition for Naturalization of Louis (Ludwig) BARTEN-BACH, Appellant.
No. 9950.
United States Court of Appeals Third Circuit.
Argued December 5, 1949.
Decided December 28, 1949.

Appeal from the United States District Court for the Western District of Pennsylvania; Nelson McVicar, Judge.
John B. Nicklas, Jr., Pittsburgh, Pa. (Henry S. Moore, McCrady & Nicklas, Pittsburgh, Pa., on the brief), for appellant.
F. W. Braden, Acting District Adjudications Officer, Philadelphia, Pa. (Owen M. Burns, United States Attorney, Elliott W. Finkel, Special Assistant to the United States Attorney, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and O'CONNELL1 and KALODNER, Circuit Judges.
PER CURIAM.


1
An examination of the briefs and the record and consideration of the oral argument convince us that the court below did not err in denying the appellant's petition for naturalization. Consequently the judgment, 82 F. Supp. 649, appealed from will be affirmed.



Notes:


1
 Judge O'Connell heard the argument and participated in the decision in this case but died before the opinion was filed